Citation Nr: 0514670	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  03-36 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



REMAND

The veteran served on active duty from April 1985 to March 
1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 

By letter dated March 7, 2005, the veteran was informed that 
he was scheduled to appear at a Travel Board hearing on March 
25, 2005, at the RO before a Veterans Law Judge.  In a letter 
received from the veteran in April 2005, the veteran stated 
that he did not receive notice of this hearing until the day 
of the hearing because, due to his becoming "totally 
disabled," he had to move in with a relative and did not 
provide the U.S. Postal Service with his change of address.  
This letter did list a new address for the veteran in Mobile, 
Alabama.  From the above, and presuming the veracity of the 
veteran's account of the events which transpired, the Board 
finds that the veteran has submitted a proper request for a 
new hearing within the parameters of 38 C.F.R. § 20.702 
(2004), and will treat his letter as a motion for 
rescheduling of his Travel Board hearing.  Accordingly, his 
motion to reschedule is hereby granted.

In view of the foregoing, this case is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
the following action.  VA will provide notification to the 
veteran when further action is required on his part:

The veteran should be scheduled for a 
Travel Board hearing before a Veterans 
Law Judge at the VA regional office of 
his choosing, and should be notified of 
the date and time of the hearing.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________________
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) 2004).



